Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT: THOMAS H. POHLMAN, PRESIDENT (515) 232-6251 May 9, 2012 AMES NATIONAL CORPORATION DECLARES A CASH DIVIDEND AMES, IOWA - Ames National Corporation will pay a cash dividend of $0.15 per share, payable on August 15, 2012 to shareholders of record as of August 1, 2012. Ames National Corporation is listed on the NASDAQ Capital Market under the ticker symbol, ATLO.The Company’s affiliate banks include:First National Bank, Ames, Iowa; Boone Bank & Trust Co., Boone, Iowa; State Bank & Trust Co., Nevada, Iowa;Reliance State Bank, Story City, Iowa; and United Bank & Trust NA, Marshalltown, Iowa.Additional information about the Company can be found at www.amesnational.com.
